               Case 6:21-cr-00002-JRH-CLR Document 24 Filed 07/15/21 Page 1 of 1
                                       UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF GEORGIA
                                               STATESBORO DIVISION

                                               SENTENCING MINUTES


  CRIMINAL CASE NO.                       -QOA             DATE:                on\\<7pQ^\
  USA V.                                                   TIME; \5'^                     to
  JUDGE: Honorable J. Randal Hall                          COURTROOM DEPUTY: Lisa Widener

  COURT REPORTER: Rhaa Range!

  ATTORNEY(S)FOR THE GOVERNMENT:                           ATTORNEY(S)FOR THE DEFENDANT:
             ^\/Cr\ [XjL                                      \IVy\\V\6co tJ^i:2k)rvi.
  PROBATION OFFICER:                                       DEFENDANT SENTENCED ON COUNTS(S):

                            U\\\5                                           OrNC
   M    PSI reviewed in full                              Custody:^                                            months

  K\ Objections to factual basis
        Objections to Guideline Calculations              Supervised Release:                                   years

       Changes ordered

                                                                      Standard and Special Conditions of Release
                                                          to be explained by USPO and a written copy to be
       Factual Witnesses                                  provided to defendant

  S    Statement by Counsel                               Probation

       Statement by Defendant                            Fine $

 S Appeal rights of defendant explained /^ived           Restitution $ _             Aqd
Facility requested/recommended:                                                                 QSI
                                                         Special Assessment $_            100
                                                         Community Service:                           hours within
                                                                      months of release

Defendant remanded             1                         Dismiss Count(s)
Voluntary surrender                                      Plea agreement accepted           N
Departure from guidelines                                Upward               Downward
